Citation Nr: 0629983	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1991.  He had active duty for training from January 
to April 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO by which the 
RO denied entitlement to service connection for a low back 
disability.  Also on appeal was the issue of entitlement to 
service connection for a left knee disability.  By June 2003 
rating decision, the RO granted service connection for 
postoperative residuals of a collateral ligament tear with 
instability of the left knee.  As the full benefit sought on 
appeal has been granted, this issue is not before the Board.  
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records indicate complaints pertinent to 
the low back.  As well, post-service medical records reveal 
treatment of the low back and work-related low back injuries.  
A VA medical examination was conducted in June 2003, but the 
examiner did not provide an opinion regarding the etiology of 
the veteran's currently diagnosed chronic lumbar strain.  Due 
to the veteran's history of low back complaints, a VA 
orthopedic examination must be conducted, and a medical 
opinion regarding the etiology of the veteran's current low 
back disability must be obtained according to the 
instructions below.

In addition to the foregoing, under recent precedent, the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date regarding 
his claim of service connection for a low back disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Consequently, corrective VCAA notice must be sent to the 
veteran.

The RO should also associate with the claims file all Altoona 
VA Medical Center (MC) clinical records dated from November 
3, 2000 to the present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of service 
connection for a low back disability on 
appeal, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman.

2.  Associate with the claims file all 
Altoona VAMC clinical records dated from 
November 3, 2000 to the present.

3.  After the foregoing has been 
accomplished, schedule a VA orthopedic 
examination to determine the existence and 
etiology of all low back disabilities.  
The examiner is requested to offer an 
opinion as to whether it is "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood) that any currently identified 
low back disability had its onset during 
the veterans service or is related to his 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided and point to the records 
upon which he or she relied in reaching 
conclusions.  The examination report 
should indicate whether the claims file 
was reviewed.

4.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, readjudicate 
the claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


